Citation Nr: 0533153	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  02-09 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic right knee disorder to include 
arthrotomy residuals.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic back disorder to include spina 
bifida occulta with spondylolisthesis.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had unverified duty with the United States Army 
Reserve.  He was honorably discharged on May 13, 1957.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the veteran's claims of entitlement to 
service connection for a chronic right knee disorder to 
include arthrotomy residuals and a chronic low back disorder.  
In December 2002, the Board determined that new and material 
evidence had not been received to reopen the veteran's claims 
of entitlement to service connection for a chronic right knee 
disorder and a chronic low back disorder.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  

In July 2003, the Court granted the parties' Joint Motion to 
Remand; vacated the Board's December 2002 decision; and 
remanded the veteran's appeal to the RO for additional 
action.  In February 2004, the Board remanded the veteran's 
claims to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

Initially, the Board acknowledges that its December 2002 
decision and February 2004 remand erroneously indicated that 
the veteran "had active military service from June 3, 1957 
to August 15, 1957" and "served on active duty from June 
1957 to August 1957," respectively.  The United States Army 
Reserve personnel documentation of record reflects that: the 
veteran enlisted on April 24, 1956; was afforded a March 1957 
physical examination for entry into active duty which 
recommended that he be assigned a permanent L-4 physical 
profile; had "unsatisfactory participation in the Reserve 
Program;" was "ordered to active duty for training for a 
period of forty-five (45) days in view of his unsatisfactory 
performance" in April 1957; and subsequently received an 
honorable discharge on May 13, 1957, "by reason of being 
physically disqualified for retention."  The Board observes 
that any periods of active duty, active duty for training, 
and inactive duty for training with the Army Reserve unit 
have not been verified.  The Court has held that where 
evidence in support of the veteran's claim may be in his 
service record or other governmental records, the VA has the 
duty to obtain such records in order to fully develop the 
facts relevant to the claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 82 (1991).  

Accordingly, this case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
veteran's periods of active duty, active 
duty for training, and inactive duty for 
training, if any, with the United States 
Army Reserve and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

2.  Then readjudicate the veteran's 
application to reopen his claims of 
entitlement to service connection for a 
chronic right knee disorder to include 
arthrotomy residuals and a chronic back 
disorder to include spina bifida occulta 
with spondylolisthesis.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the 
applications, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

